Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 05/05/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 13-17 have been newly added and Claims 1-17 are currently pending and being examined.

Claim Rejections - 35 USC § 112-1st
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 and 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims recite: “wherein the first pump and the second pump are configured to work separately and independently of one another when not connected to the end cap”. 
There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
The Specification also fails to disclose how the pumps could operate independently from each other with no additional structure.
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
Applicant may obviate this rejection by canceling the claim.

Claim Rejections - 35 USC § 112-2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “wherein the end cap has only the first port and the second port” in claim 1 is not clear.  There is no clear standard for the term.
The Examiner notes that in further interpreting the claims, it is assumed that the term “wherein the end cap has only the first port and the second port” indicates that the two pumps have a combined inlet and a combined outlet.  The language is confusing because the drawings appear to show multiple ports in the end cap.  The claim language should be changed to clearly specify that the end cap has one inlet and one outlet.
Claims 8-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “wherein the first pump and the second pump are configured to work separately and independently of one another when not connected to the end cap” is indefinite.  The claim language is indefinite because it is unclear how the pumps could operate absent the end cap.   
Claim 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “the first pump connected to the first side of the end cap and the second pump connected to the first side of the end cap, such that the end cap is positioned between the first pump and the second pump” is indefinite.  The claim language is indefinite because the first pump and the second pump cannot be connected to the same side of the end cap and have the end cap between them.  The second side of the end cap, such that the end cap is positioned between the first pump and the second pump- -.  Examiner believes this is a simple typo, however correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.







    PNG
    media_image1.png
    150
    398
    media_image1.png
    Greyscale
 
Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmaier (USPN 3,643,434).
In reference to independent claim 1,
a first pump (3, fig 1) and 
a second pump (4) 
connected to an end cap (11); and 
a first port (36, 40, 38 see annotated figure above; col 3, lines 44-55) and a second port (35, 39, 37 see annotated figure above; col 3, lines 44-55) 
that extend through a first side (top of 11, fig 1) and a second side (bottom of 11, fig 1) of the end cap (fig 1 shows 36, 38 and 35, 37 extending through the first and second side of the end cap 11) and are in communication with the first pump and the second pump (col 3, lines 37-43 specifically discloses “In the control valve plate 11, arcuate, part-circular recesses 35, 36 and 37, 38 are provided for the two hydraulic units 3 and 4. The recesses 35 and 37 are connected with each other and to a bore 39 which communicates with a connector on the housing, similar to the threaded bore 45, to which a conduit can be threaded for obtaining a connection between outlet bore 39 and a container for a pressure fluid”); 
wherein the end cap (11) has only the first port (36, 40, 38 see annotated figure above; col 3, lines 44-55) and the second port (35, 39, 37 see annotated figure above; col 3, lines 44-55) which are in communication with the first pump (3) and the second pump (second pump 4; col. 3, lines 37-55 discloses communication between the ports and the pumps). 


In reference to dependent claim 2, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3) and the second pump (4) are assembled back-to-back (fig 1 shows the pumps assembled back to back, as defined by applicant).  
In reference to dependent claim 3, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3) and the second pump (4) are variable displacement pumps that are configured to operate separately (the swashplate 17 for pump 4 can be moved with lever 32 separately from the servomotor 10 that moves the swashplate 9 for pump 4) and in combination (fig 7 shows the pump being used to draw in fluid in one source and feed it to one source, meaning the pumps are being used in combination).  
In reference to dependent claim 4, Widmaier discloses the pumping assembly of claim 1 wherein the first pump and the second pump are positioned on opposite sides of the end cap (3 and 4 are positioned on opposite sides of end cap 11).  
In reference to dependent claim 5, Widmaier discloses the pumping assembly of claim 1 wherein the first port (45) and the second port (39) share a common core (both pumps share the core 11).  
In reference to dependent claim 6, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3), the end cap (11), and the second pump (4) are within a shared housing (3, 4, and 11 are within the housing 1, fig 1).  
In reference to dependent claim 7, Widmaier discloses the pumping assembly of claim 1 wherein the first pump (3) and the second pump (4) are configured to operate in tandem to provide a combined flow that passes from the first pump and the second pump and through at least one of the first port and the second port (fig 7 shows the pumps 3 and 4 are operated in tandem to draw fluid from 103 thru 39 and feed it to 107 thru 45).  
In reference to dependent claim 13, Widmaier discloses the pumping assembly of claim 1, wherein the first pump (3) and the second pump (4) are positioned in an end-to-end arrangement such that the first pump and the second pump mirror one another (fig. 1 shows the pumps in an end-to-end relationship, like applicant’s, that mirror each other).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Widmaier (USPN 3,643,434) in view of Ward (USPN 6,494,686).
In reference to dependent claim 8, Widmaier discloses a pumping assembly, comprising: 
a first pump (3) and 
a second pump (4) 
connected to an end cap (11); and  
a first port (36, 40, 38 see annotated figure above; col 3, lines 44-55) and 
a second port (35, 39, 37 see annotated figure above; col 3, lines 44-55) 
that extend through the end cap (fig 1 shows 36, 38 and 35, 37 extending through the first and second side of the end cap 11) and are in communication with the first pump and the second pump (col 3, lines 37-43 specifically discloses “In the control valve plate 11, arcuate, part-circular recesses 35, 36 and 37, 38 are provided for the two hydraulic units 3 and 4. The recesses 35 and 37 are connected with each other and to a bore 39 which communicates with a connector on the housing, similar to the threaded bore 45, to which a conduit can be threaded for obtaining a connection between outlet bore 39 and a container for a pressure fluid”); 
wherein the first pump and the second pump are configured to operate in tandem to provide a combined flow that passes from the first pump and the second pump and through at least one of the first port and the second port (fig 7 shows the pumps 3 and 4 are operated in tandem to draw fluid from 103 thru 39 and feed it to 107 thru 45).  
Widmaier is silent to 
wherein the first pump and the second pump are configured to work separately and independently of one another when not connected to the end cap.
Ward, a similar multiple pump unit, teaches
wherein the first pump (62, fig 3) and the second pump (64, fig 3) are configured to work separately and independently of one another when not connected to the end cap (Ward’s end cap is 82, fig 3; col. 3 lines 12-15 teaches a system of 2 pumps purchased “off-the-shelf” that can be used, with the invention of Ward, as a tandem pump, meaning that the two pumps are operable separately and independently of each other when not connected to the “end cap” of Ward 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pump unit of Widmaier with the independent operation capability of Ward “to allow standard off-the-shelf pumps, not tandem designed, be placed in tandem. Accordingly, one embodiment of the invention is directed toward an interface kit for connecting two pumps in axial alignment to form a tandem pump” col. 3, line 12-15; Ward.

In reference to independent claim 15, Widmaier discloses a pumping assembly, comprising: 
a first pump (3, fig 1); 
a second pump (4); 
an end cap (11) having a first side and a second side (top and bottom of 11, fig 1)
the first pump (3) connected to the first side of the end cap (top of 11, fig 1) and the second pump (4) connected to the (bottom of 11, fig 1), such that the end cap (11) is positioned between the first pump (3) and the second pump (second pump 4; fig 1 shows 11 between 3 and 4); and 
a first port (36, 40, 38 see annotated figure above; col 3, lines 44-55) and a second port (35, 39, 37 see annotated figure above; col 3, lines 44-55) that extend through the end cap (fig 1 shows 36, 38 and 35, 37 extending through the first and second side of the end cap 11) and are in communication with the first pump and the second pump (col 3, lines 37-43 specifically discloses “In the control valve plate 11, arcuate, part-circular recesses 35, 36 and 37, 38 are provided for the two hydraulic units 3 and 4. The recesses 35 and 37 are connected with each other and to a bore 39 which communicates with a connector on the housing, similar to the threaded bore 45, to which a conduit can be threaded for obtaining a connection between outlet bore 39 and a container for a pressure fluid”).
Widmaier is silent to 
the first pump having a first housing and the second pump having a second housing.
Ward, a similar multiple pump unit, teaches
the first pump (62, fig 3) having a first housing (63, fig 3) and the second pump (64, fig 3) having a second housing (73, fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pump unit of Widmaier with the 

In reference to dependent claim 9, Widmaier in view of Ward discloses the pumping assembly of claim 8, Widmaier further discloses a pumping assembly wherein the first pump (3) and the second pump (4) are assembled back-to-back (fig 1 shows the pumps assembled back to back, as defined by applicant).  
In reference to dependent claim 10, Widmaier in view of Ward discloses the pumping assembly of claim 8, Widmaier further discloses a pumping assembly wherein the first pump (3) and the second pump (4) are positioned on opposite sides of the end cap (3 and 4 are positioned on opposite sides of end cap 11).  
In reference to dependent claim 11, Widmaier in view of Ward discloses the pumping assembly of claim 8, Widmaier further discloses a pumping assembly wherein 
the first port (36, 40, 38 see annotated figure above; col 3, lines 44-55)  and the second port (35, 39, 37 see annotated figure above; col 3, lines 44-55) share a common core (both ports share the core 11).  
In reference to dependent claim 12,
the first pump (3), the end cap (11), and the second pump (4) are within a shared housing (3, 4, and 11 are within the housing 1).
In reference to dependent claim 14, Widmaier in view of Ward the pumping assembly of claim 8, Widmaier further discloses a pumping assembly wherein the first pump (3) and the second pump (4) are positioned in an end-to-end arrangement such that the first pump and the second pump mirror one another (fig. 1 shows the pumps in an end-to-end relationship, like applicant’s, that mirror each other).
In reference to dependent claim 16, Widmaier in view of Ward the pumping assembly of claim 15, Widmaier further discloses a pumping assembly wherein the first pump (3)  and the second pump (4) are configured to work separately and independently of one another when not connected to the end cap (Widmaier is silent to the pumps working separately and independently, however Ward (combined above) teaches in col. 3, lines 12-15 a system of 2 pumps purchased “off-the-shelf” that can be used, with the invention of Ward, as a tandem pump, meaning that the two pumps are operable separately and independently of each other when not connected to the “end cap” of Ward 82 ).
In reference to dependent claim 17, Widmaier in view of Ward the pumping assembly of claim 15, Widmaier further discloses a pumping assembly wherein the first pump (3) and the second pump (4) are positioned in an end-to-end arrangement such that the first pump and the second pump mirror one another (fig. 1 shows the pumps in an end-to-end relationship, like applicant’s, that mirror each other).

Response to Arguments
Applicant's arguments filed on 05/05/2020 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  
In response to applicant’s argument that “As amended, claim 1 requires, in part, a first port and a second port that extend through a first side and a second side of the end cap and are in communication with the first pump and the second pump. The prior art does not disclose this limitation. In contrast, Widmaier discloses that the bore 39 and bore 45 are on opposite sides of the pump” examiner respectfully disagrees.  The examiner has interpreted the ports in Widmaier to be more than just 39 and 45 see above.  Applicant is encouraged to note how similar the “ports” as interpreted in the current rejection mirror the applicant’s ports 26 and 28 in fig 1.  Both ports start at one edge of the end cap proceed axially thru the end cap and end at the other side of the end cap.  Both ports are located on either side of the shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	
/C. W. N./
Examiner, Art Unit 3746
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746